Citation Nr: 0532352	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1975.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in February 2002, which denied the claim.


FINDINGS OF FACT

1.  Service connection was denied for a nervous condition by 
August 1998 and May 1999 rating decisions, and those 
decisions became final in the absence of an appeal.  

2.  A December 2000 rating decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a nervous condition, and that 
decision became final in the absence of an appeal.

3.  Evidence associated with the claims file since the 
December 2000 rating decision is cumulative, redundant, and 
duplicative, and does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 2000 decision, in which the RO determined that 
new and material evidence for a nervous condition was not 
submitted, is final; new and material evidence has not been 
submitted; and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
including the need to submit new and material evidence, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an April 2003 Statement of the 
Case (SOC), and August 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).





Factual Background

Service connection for a nervous condition was denied by an 
August 1998 rating decision.  Of record at that time were the 
veteran's service medical, VA treatment records, and a VA 
examination report. 

Service medical records reveal that the veteran was admitted 
to the hospital in May 1973 after superficially cutting his 
forearm with a razor blade.  Prior to the incident, he had 
consumed approximately one half of a fifth of rum.  He 
subsequently noted that in hindsight, it was a foolish thing 
to do.  Following examination, the veteran was diagnosed with 
an immature personality.  The hospital report was signed by 
the Chief of Psychiatry.  The examiner noted the disorder was 
characterized by "lack of foresight, impulsive behavior, 
increasing reliance on alcohol and suicidal gesture."  

VA outpatient notes from December 1997 to January 1998 which 
indicate some level of hypomania, and a diagnosis of bipolar 
disorder.  

In June 1998, the veteran underwent a VA psychiatric 
examination.  His history was discussed in detail, including 
military service.  In diagnosing the veteran, the examiner 
wrote that there is justification for a diagnosis of bipolar 
disorder.  However, other problems including disassociative 
disorder were diagnosed.  Lastly, the examiner opined that 
the behavior that hospitalized the veteran in the Navy was 
more the result of a personality disorder.  

Following the August 1998 rating decision, additional 
evidence was submitted.  In an October 1998 correspondence 
with the VA, the veteran indicated that the symptoms he 
displayed in service were the same symptoms that would 
trigger post service diagnoses of depression.  In closing, 
the veteran opined that he and his psychiatrist felt that he 
was misdiagnosed while in service.  

Private medical records dated January 1999 indicate the 
veteran was treated in 1995 and 1996 for various mental 
ailments including recurrent major depression, and panic 
disorder with agoraphobia.  Social Security Administration 
records were also 
submitted, showing that the veteran was awarded benefits 
based on severe affective, anxiety, and personality 
disorders.  The RO again denied the claim for service 
connection in May 1999.

Thereafter, the veteran again attempted to reopen his claim 
in October 2000.  VA outpatient records from 1999 to through 
2000 were obtained indicating ongoing treatment for bipolar 
disorder and depression.  A December 2000 rating decision 
determined that new and material evidence had not been 
submitted.

In November 2001, the veteran again filed to reopen his claim 
for service connection for a nervous disorder.  He stated 
that his therapist and he believed that he had some signs of 
bipolar disorder in service.  He argued that poor judgment, 
lack of insight, impulsive behavior and denial are all 
characteristics of bipolar disorder.  He further stated that 
because he demonstrated psychological growth and maturity 
during service after his hospitalization, he did not have an 
immature personality.  He also referenced the Diagnostic and 
Statistical Manual of Mental Disorders.

The RO issued a VCAA notice letter in November 2001, 
explaining the types of evidence needed to reopen the claim.  
The veteran did not respond, and the RO denied the claim in a 
February 2002 rating decision.  The veteran, through his 
representative, filed a notice of disagreement.

In the veteran's June 2003 substantive appeal, he reiterated 
his contention that his in-service symptoms were more 
consistent with bipolar disorder than an immature personality 
and alcoholism.  Addressing treatment for alcohol, narcotics, 
and depression, the veteran opined that he was "self-
medicating."

In October 2003, the RO issued a letter advising the veteran 
of all of the pertinent evidence of record and asking the 
veteran to identify any additional sources of pertinent 
evidence that he wanted to have considered.  An authorization 
form for the release of information was enclosed.  

The veteran submitted additional evidence in May 2004 in the 
form of photocopied service medical records.

Thereafter, his representative submitted two studies taken 
from the Internet.  Waiver of RO consideration of this 
evidence was provided by the veteran's representative. 

Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  These changes are applicable to this claim 
since it was filed after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The evidence submitted since the December 2000 denial of the 
claim is limited to statements by the veteran and his 
representative, copies of the veteran's service medical 
records, and two studies printed from the Internet.  

With regard to the service medical records, these documents 
were of record and considered in the August 1998, May 1999 
and December 2000 rating decisions.  Thus, they are 
duplicative of evidence previously considered and are not 
new.  Because the evidence is not new, the Board need not 
consider whether it is material.  Vargas Gonzalez v. West, 12 
Vet. App. 321, 327 (1999).

As part of his renewed efforts to establish service 
connection, the veteran explains that his symptomatology in 
the military was misread and misdiagnosed, and that changes 
have been made in the mental health field over time.  These 
contentions were previously raised in October 1998 and have 
been considered in prior denials of his claim.  Thus, this 
evidence is cumulative and redundant.  Therefore, these 
statements cannot be considered new.  To the extent that his 
contentions could be deemed new, they would not be material 
as the veteran, as a layperson, is not competent to provide 
an opinion regarding the etiology of disorders and 
disabilities.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, such 
statements would not be competent evidence and would not 
raise a reasonable possibility of substantiating the claim.

Finally, the veteran's representative submitted two studies 
reported on the National Library of Medicine's Internet site.  
The first study pertained to the relationship among three 
models of personality psychopathology, conducted by a New 
Zealand medical school and published in 1999.  The study 
involved the relationship between psychological, 
psychoanalytical and psychopathological models of 
personality.  The subjects of the study were 256 patients 
enrolled in treatment studies of major depression and bulimia 
nervosa.  The results showed that 52 percent of the subjects 
had high rates of DSM-III-R personality disorders.  The 
conclusion noted that serious methodological shortcomings 
confront studies of this type, including sample selection and 
measurement of personality dysfunction.

This report, while new in that it was not previously of 
record, and arguably relevant to the claim, is not material.  
This study, at best, only shows that a little more than half 
of the test subjects being treated for major depression and 
bulimia nervosa also have at least one coexisting personality 
disorder.  The study is general in nature, and appears only 
to be determining how to group personality disorders into 
three clusters.  

The second article pertains to a Polish study from 2003 which 
aimed to compare the personality traits in persons with 
unipolar and bipolar disorders and healthy persons.  The 
study involved 60 patients with diagnoses of uni- and bipolar 
disorder who completed a questionnaire.  The results of the 
study showed that persons with unipolar disorder have a 
significantly higher level of neuroticism and a lower level 
of extraversion than those having bipolar disorder.  The 
study concluded that the knowledge about the individual 
characteristic personality traits of patients with affective 
uni- and bipolar disorder can be important for the diagnostic 
and therapeutic processes in the disorders, and further study 
on the characteristics is necessary.

As above, this study, while new, is not material.  Again, the 
study is general in nature, and appears only to address the 
distinguishing personality traits in uni- and bipolar 
disorders, not the etiology of such disorders.  

As neither study provides an opinion as to the etiology of 
the veteran's currently diagnosed psychiatric disorder, they 
do not relate to an unestablished fact necessary to 
substantiate the claim, nor raise a reasonable possibility of 
substantiating the claim.  

For the reasons noted above, the Board finds that the 
evidence submitted since the last final denial is not new, in 
that it is duplicative, cumulative, or redundant, or it is 
not material, as it fails to raise a reasonable possibility 
of substantiating the claim.  Inasmuch as new and material 
evidence has not been received, the claim is not reopened, 
and the appeal is denied.  38 C.F.R. § 3.156 (2005).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for bipolar disorder is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


